                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


NATHAN FREMONT GREEN,                             CV-17-13-BU-BMM-JCL

          Plaintiff,

   vs.
                                               ORDER ADOPTING FINDINGS AND
COUNTY OF GALLATIN, OFFICER                        RECOMMENDATIONS
NEWTON, GALLATIN COUNTY
DETENTION CENTER, and
GALLATIN COUNTY SHERIFF’S
DEPARTMENT,

          Respondent.



         Plaintiff Nathan Green (“Mr. Green”) is a former state prisoner proceeding

without counsel. Mr. Green alleged that while incarcerated at the Gallatin County

Detention Center, Defendant Officer Newton refused to allow Mr. Green to use a

toilet for an undefined period of time as a form of alternative punishment for Mr.

Green not making his bed. (Doc. 42 at 2). Mr. Green alleged also that Officer

Newton agreed to allow Mr. Green to use the toilet on the condition that Mr. Green

wash windows as an alternative punishment. Id. Officer Newton punished Mr.

Green when Mr. Green failed to wash the windows. Id.



                                           1
      Defendants moved the Court for Summary Judgment and requested that the

Court dismiss Mr. Green’s claims. The United States Magistrate Judge Lynch

entered Findings and Recommendations in this matter on April 10, 2019. (Doc.

42). Judge Lynch determined that Mr. Green had failed to exhaust administrative

remedies prior to filing a lawsuit. (Doc. 42 at 8). Judge Lynch recommended that

Defendants motion for summary judgment be granted and the action dismissed

without prejudice. Id. at 9.

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Where

a party’s objections constitute perfunctory responses of the same arguments set

forth in the original response, however, the Court will review for clear error the

applicable portions of the Findings and Recommendations. Rosling v. Kirkegard,

2014 WL 693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Mr. Green timely filed his objections. (Doc. 46). Mr. Green claims that he

“can only again argue that the Gallatin County Jail’s grievance system was unduly

complicated.” Id. These objections present simply the same arguments that Judge

Lynch addressed in his Findings and Recommendations, (Doc. 42), and the Court

finds no clear error in Judge Lynch’s Findings and Recommendations.

                                          2
                                     ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Doc. 42) are ADOPTED IN FULL.

      IT IS ORDERED that Defendants Gallatin County and Officer Newton’s

motion for summary judgment is GRANTED, and the action is DISMISSED

without prejudice pursuant to 42 U.S.C. § 1997e(a).

      The Clerk of the Court is directed to close this matter and enter judgement in

favor of Defendants pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      The Clerk of the Court is directed to make a docket entry reflecting that the

Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision would not be taken in good faith. No

reasonable person could suppose an appeal would have merit. The record makes

plain the Complaint lacks arguable substance in law or fact.

      DATED this 25th day of June, 2019.




                                         3
